Appeal by the defendant from an order of the Supreme Court, Kings County (Walsh, J.), dated September 14, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The People established, by clear and convincing evidence, that the defendant had previously been convicted of a felony sex crime. Therefore, he was presumptively a level three sex offender pursuant to an automatic override addressing prior felony convictions for sex crimes (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 3-4 [2006]; People v Fareira, 80 AD3d 589, 590 [2011]; People v King, 74 AD3d 1162, 1163 [2010]; People v Guitard, 57 AD3d 751, 752 [2008]; People v Winney, 43 AD3d 1239 [2007]). Furthermore, the Supreme Court did not improvidently exercise its discretion in concluding that the mitigating factors proffered by the defendant did not warrant a downward departure from his presumptive risk level (see People v Sivells, 83 AD3d 1027 *996[2011]; People v Bussie, 83 AD3d 920 [2011]; People v Adams, 44 AD3d 1020 [2007]). Rivera, J.P., Skelos, Hall and Austin, JJ., concur.